DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ito et al. (Ito, US 2015/0234245).
With respect to Claims 1, 3, 4 and 6-8:
Re Claim 1: As shown in Figs. 1 and 2, Ito discloses a liquid crystal display device comprising:
first and second substrates 11 and 19;
a liquid crystal layer 9 interposed between the first and second substrates 11 and 19;
a switching element TFT provided on the first substrate 11 [0071];
a first pixel electrode 2 provided on the first substrate 11 and electrically connected to a drain electrode 3 of the switching element TFT [0060, 0071];
an insulating film 13 provided on the first pixel electrode 2 (Fig. 2) [0073]; and
a common electrode 1 provided on the insulating film 13 and including a first slit 28 [0060],
wherein the first pixel electrode 2 extends in a first direction 7 (molecular direction 7 in Fig. 1),
the first slit 28 extends in the first direction 7 and is located above the first pixel electrode 2, and
in a planar view, both edges (of the strip portion) of the first pixel electrode in a second direction (horizontal direction in Fig. 1) intersecting the first direction are located inside the first slit 28.
Re Claim 3: The liquid crystal display device of claim 1, wherein, as shown in Figs. 2 and 3, the liquid crystal layer includes liquid crystal molecules 9(9a) aligned horizontally with respect to a main surface of the first substrate 11 in an initial state [0062, 0076].
Re Claim 4: The liquid crystal display device of claim 3, wherein the liquid crystal layer has positive dielectric anisotropy [0023, 0076].
 Re Claim 6: The liquid crystal display device of claim 1, wherein the switching element TFT [0068-0071] includes:
a gate electrode (part of scanning line 6) provided on the first substrate;
a gate insulating film 12 provided on the gate electrode;
a semiconductor layer 4 provided on the gate insulating film; and
a source electrode 3 and the drain electrode (part of data line 5) provided on the semiconductor layer 4 and separated from each other.
Re Claim 7: The liquid crystal display device of claim 6, further comprising a signal line 5 extending in the first direction 7 and electrically connected to the source electrode (part of signal line 5) [0071].
Re Claim 8: The liquid crystal display device of claim 1, further comprising a color filter 17 provided on the second substrate 19 as shown in Fig. 2.
With respect to Claims 1 and 2:
Re Claim 1: As shown in Figs. 2 and 8, Ito discloses a liquid crystal display device comprising:
first and second substrates 11 and 19 (Fig. 2);
a liquid crystal layer 9 interposed between the first and second substrates 11 and 19 (Fig. 2);
a switching element TFT provided on the first substrate 11 [0071];
a first (lower) pixel electrode 2 provided on the first substrate 11 and electrically connected to a drain electrode 3 of the switching element TFT [0060, 0071];
an insulating film 13 provided on the first pixel electrode 2 (Fig. 2) [0073]; and
a common electrode 1 provided on the insulating film 13 and including a first (lower) slit 28 (Fig. 8),
wherein the first pixel electrode 2 extends in a first direction 7 (molecular direction 7 in Fig. 8),
the first slit 28 extends in the first direction 7 and is located above the first pixel electrode 2, and
in a planar view, both edges (of the strip portion) of the first pixel electrode 2 in a second direction (vertical direction in Fig. 8) intersecting the first direction 7 are located inside the first slit 28.
Re Claim 2: The liquid crystal display device of claim 1, as shown in Fig. 8, further comprising a second (upper) pixel electrode 2 provided on the first substrate, electrically connected to the drain electrode 3 of the switching element TFT, extending in the first direction 7, and located adjacent to the first pixel electrode in the second direction,
wherein the common electrode 1 further includes a second slit 28 extending in the first direction 7 and located above the second pixel electrode 2, and
in a planar view, both edges of the second pixel electrode 2 in the second direction are located inside the second slit 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Ito, US 2015/0234245) in view of Arai et al. (Arai, US 2016/0170263).
Re Claim 5: The liquid crystal display device of claim 1:
As shown in Fig. 3, Ito discloses that a potential difference between the common electrode 1 and the first pixel electrode 2 produces a lateral electric field 8 [0062]. Accordingly, it is obvious that, in an on state, a common voltage is applied to the common electrode 1, and a voltage other than the common voltage is applied to the first pixel electrode 2.
Ito does not suggest that, in an off state, a common voltage is applied to the common electrode and the first pixel electrode.
As shown in Figs. 4 and 9A, Arai discloses an operation of the liquid crystal display device in which, in an off state, a common voltage Vcom (0V) is applied to the common electrode 29 and the first pixel electrode 25 in order to maintain the initial alignment of the liquid crystal molecules when no electric filed is applied [0063].
Thus, as taught by Arai, it would have been obvious to one having skill in the art at the time the invention was made to apply a common voltage to the common electrode and the first pixel electrode in an off state in order to maintain the initial alignment of the liquid crystal molecules when no electric filed is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 1, 2022